591 F.2d 1206
James W. WILLETT, Petitioner-Appellant,v.STATE OF GEORGIA, Respondent-Appellee.
No. 77-1123.
United States Court of Appeals,Fifth Circuit.
March 21, 1979.

Myron K. Allenstein, Gadsden, Ala., for petitioner-appellant.
Arthur K. Bolton, Atty. Gen., G. Stephen Parker, John C. Walden, Asst. Attys. Gen., Robert S. Stubbs, II, Executive Asst. Atty. Gen., Richard L. Chambers, 1st Asst. Atty. Gen., Atlanta, Ga., for respondent-appellee.
ON PETITION FOR REHEARING
Before THORNBERRY, GODBOLD and RUBIN, Circuit Judges.
PER CURIAM:


1
Petitioner correctly points out that his habeas corpus petition was "mixed" (containing both exhausted and unexhausted claims), that the district court reached the merits of the exhausted claim in which petitioner contended that his guilty plea was involuntary, and that therefore, pursuant to Galtieri v. Wainwright, 582 F.2d 348 (CA5, 1978) (en banc), we should review this claim.


2
The petition for rehearing is GRANTED and our opinion entered December 22, 1978, 586 F.2d 1080 and our judgment of affirmance are VACATED.  The case is assigned to the oral argument calendar.